DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. David D’Zurilla on May 2, 2022.

The application has been amended as follows: 
In the claims:

      Independent claims 1, 8 and 15 have been amended as follows:

1.	(Currently Amended) A distributed secured database system comprising:
	a ledger;
	a transmitting device;
	a plurality of edge devices; and
	a time synchronization source;
	wherein the distributed secured database system is operable for:
	generating an evolving nonce at the transmitting device and each of the plurality of edge devices, the evolving nonce time-synced across the transmitting device and each of the plurality of edge devices such that a same nonce value is generated for the transmitting device and each of the plurality of edge devices at a particular time of a particular time frame;
	generating a hash value at the transmitting device and each of the plurality of edge devices using the evolving nonce;
	verifying the hash value at the transmitting device and each of the plurality of edge devices associated with the particular time; and
	adding a block to the distributed secured database system when the hash value is verified by the transmitting device and each of the plurality of edge devices.

8.	(Currently Amended)  A process for creating and maintaining a distributed secured database comprising:	generating an evolving nonce at a transmitting device and each of a plurality of edge devices, the evolving nonce time-synced across the transmitting device and each of the plurality of edge devices such that a same nonce value is generated for the transmitting device and each of the plurality of edge devices at a particular time of a particular time frame;	generating a hash value at the transmitting device and each of the plurality of edge devices using the evolving nonce;	verifying the hash value at the transmitting device and each of the plurality of edge devices associated with the particular time 

15.	(Currently Amended)  A non-transitory computer readable medium comprising instructions for creating and maintaining a distributed secured database that, when executed by a processor, execute a process comprising:	generating an evolving nonce at a transmitting device and each of a plurality of edge devices, the evolving nonce time-synced across the transmitting device and each of the plurality of edge devices such that a same nonce value is generated for the transmitting device and each of the plurality of edge devices at a particular time of a particular time frame;	generating a hash value at the transmitting device and each of the plurality of edge devices by concatenating into a string a hash value from a verified previous record in the distributed secured database, a timestamp value of a current record, and the evolving nonce;	verifying the hash value at the transmitting device and each of the plurality of edge devices associated with the particular time 


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record does not teach the combination of claimed elements including: “generating an evolving nonce at the transmitting device and each of the plurality of edge devices, the evolving nonce time-synced across the transmitting device and each of the plurality of edge devices such that a same nonce value is generated for the transmitting device and each of the plurality of edge devices at a particular time of a particular time frame; generating a hash value at the transmitting device and each of the plurality of edge devices using the evolving nonce; verifying the hash value at the transmitting device and each of the plurality of edge devices associated with the particular time; and adding a block to the distributed secured database system when the hash value is verified by the transmitting device and each of the plurality of edge devices” as recited in independent claims 1, 8 and 15.
 Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims are allowed. 
Dependent claims 2-7, 9-14, 16-20 are allowed at least by virtue of their dependency from claims 1, 8 and 15, respectively.



	Conclusion
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
August 19, 2022